Case 1:20-cv-22744-FAM Document 5 Entered on FLSD Docket 07/16/2020 Page 1 of 1




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division

                              Case Number: 20-22744-CIV-MORENO

  JUAN CRENA,

                 Plaintiff,
  vs.

  NAVITELIA INDUSTRIES, INC.,

                 Defendant.
 _________________________________________/

                         FINAL ORDER OF DISMISSAL AND ORDER
                        DENYING ALL PENDING MOTIONS AS MOOT

        THIS CAUSE came before the Court upon Plaintiff’s Notice of Voluntary Dismissal with

 Prejudice (D.E. 4), filed on July 13, 2020.

        THE COURT has considered the notice and the pertinent portions of the record, and is

 otherwise fully advised in the premises. It is

        ADJUDGED that this Cause is DISMISSED with prejudice.           See FED. R. CIV. P.

 41(a)(1)(A)(i). Further, all pending motions are DENIED as MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, this 16th of July 2020.




                                       ______________________________________
                                             FEDERICO A. MORENO
                                             UNITED STATES DISTRICT JUDGE

 Copies furnished to:

 Counsel of Record
